 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDMolded Fiber Glass Body CompanyandTextileWorkers Unionof America,AFL-CIO,Petitioner.Case No. 8-RC-2850.No-vember 7,1957SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election of the Board datedJanuary 3, 1957,1 an election was conducted on January 21, 1957,under the direction and supervision of the Regional Director for theEighth Region among the employees in the unit found appropriateby the Board. At the close of the election, the Regional Director serveda tally of ballots upon the parties, which showed that there wereapproximately 148 eligible voters, of whom 54 voted for the Petitioner,83 against the Petitioner, 4 ballots were challenged, and I was declaredvoid.Thereafter, the Petitioner filed timely objections to the elec-tion.The Regional Director investigated the objections and on July29, 1957, issued and duly served upon the parties his report on ob-jections in which he recommended that certain of the Petitioner'sobjections be overruled, that one objection be sustained, and that theelection be set aside.The Employer filed timely exceptions to theRegional Director's report.The Petitioner filed seven objections to the conduct of the election.Of these, the Regional Director recommended that six be overruled?The one objection which he sustained, objection No. V, alleged thatthe Employer had bargained with a so-called Safety Committee onDecember 27, 1956, and that some 10 days before the election, theEmployer urged the employees to use this Safety Committee for anyproblems they did not wish to take up directly with their supervisors.On the basis of his investigation, the Regional Director concluded thatthe Safety Committee was a labor organization 3 within the meaningof the Act 4 and that it was company dominated. It appears thatbecause the Employer had agreed to disestablish the Safety Committeesome 6 months after the election and because the Employer had urgedthe employees to use this Committee prior to the election,5 the RegionalDirector concluded the Safety Committee was company dominated'Not reported in printed volumes of Board Decisions and Orders.2 These objections included the posting of sample ballots and antiunion banners in theplant,notification of voting,threats of reprisal and promise of benefit,objection to the dayand time of the election,and false information circulatedby the Company.As no ex-ceptions were filed to the Regional Director's recommendations that these be overruled,we adopt his recommendations.3It was undisputed that the Safety Committee met regularly with the plant manager andother office personnel to discuss safety problems and such other working conditions asleave of absence,credit unions,bonus payments,hours of work, length of workweek, va-cations, holidays, etc.4Standard Coil Products Co., Inc.,110 NLRB 412.6The Great Atlantic & Pacific Tea Co.,101 NLRB 1118.119 NLRB No. 49. MOLDEDFIBER GLASSBODY COMPANY381at the timeofthe election,and that therefore the election should beset aside.For reasons indicated below we do not adopt the RegionalDirector's recommendation.The Safety Committee was first established in April 1954.A de-scription of the nature and function of this Committee was incor-porated in a booklet entitled "The Story of Working for MoldedFibre Glass Company," which document was distributed to all em-ployees in July 1956.On October 17, 1956, the instant petition wasfiled.On October 24, 1956, the Petitioner filed unfair labor practicecharges 6 against the Employer alleging violations of Section 8 (a)(1) and(3) of the Act.No mention was made of the Safety Com-mittee or of any violations of Section 8 (a) (2) of theAct.Theelection took place on January 21, 1957, and objections were filed bythe Petitioner on January 28.On June 26, 1957,some 5 months afterthe election,the Petitioner amended the above-mentioned charges byincluding a charge alleging violation of Section 8 (a) (2).On-July24, the parties made an informal settlement agreement,approved bythe Regional Director,in which the Employer agreed not to recognizeand to disestablish the Safety Committee.Thereafter,on July 29,the Regional Director issued his report on objections.The Employer's exceptions challenge the findings of the RegionalDirector concerning the operations of the Safety Committee and hisconclusion that it was company dominated.The exceptions stressthe fact that the Committee had operated openly for several years,that no objections had been raised against it by the Union, that theinvestigation revealed only 1 instance during the crucial period whenthe Employer urged its use, and that as the Petitioner had waitedsome 5 months after the election before filing its 8(a) (2) charges,the Petitioner should be estopped from urging that the election beset aside.We agree with the Regional Director that the Safety Committeewas a labor organizationwithin themeaning ofthe Act.However,the Regional Director has failed to make findings of fact in supportof his conclusion that the Committee wasa dominatedlabor organi-zation.The settlement agreement contained an express reservationthat the "execution of this Settlement Agreement shall not constitutean admission by the Employer that it has been guilty of any unfairlabor practices."We cannot,therefore,say that,because some 6months after the election the Employer agreed to disestablish theSafety Committee,therefore it was a company-dominated organiza-tionat the time of the election.Nor can we in the instant proceedingmake a finding that the Committee was company dominated. TheBoard has long held that unfair labor practices may not be litigated in6 Case No. 8-CA-1249. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation cases.7We therefore overrule the conclusion of theRegional Director that the Safety Committee was company dominated.There remains the question whether the Employer's reference to.the Safety Committee during the period prior to the election con-stitutes sufficient basis for setting aside the election.We do not agreethat it was. The Safety Committee not being found to be an 8 (a) (2)organization was in no different position than any incumbent labororganization.It is not a violation of the Act for an employer tourge employees to use the services of such labor organization.TheSafety Committee was not on the ballot, and there is no evidence thatthe Employer promised the employees any benefits if they preferredthe Safety Committee to any other union 8 In view of the foregoing,we hereby overrule the Regional Director's recommendation that theelection be set aside.As a majority of the employees have votedagainst representation by the Petitioner, we shall, accordingly, certifythe results of the election.[The Board certified that a majority of valid ballots was not castfor TextileWorkers Union of America, AFL-CIO, and that thisunion is not the exclusive representative of the employees in this unit.]MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.cNathan Warren & Sons, Inc..119 NLRB 292, footnote 11. The Board, however, inConsolidated hearings involving violations of Section 8 (a) (2) of the Act and objections toan election has set elections aside on the basis of findings in the unfair labor practice casesthat unions were illegally assisted or company dominated.Majestic MetalSpecialties, Inc.,92 NLRB 1854.However,the instant case is not a consolidated hearing but relates:solelyto a representation proceeding.See Section 9 (c) (2) of the Act.SCf.Precision Sheet Metal,Inc.,115 NLRB 949, where the Board held that where anemployer proposed to establish its own labor relations committee accompanied by a state-ment that such committee will cost the employees nothing and that they had everything togain by it, the Board set the election aside on the ground that the statement implied theemployer would act more favorably through such a committee than through a union.Armstrong Tire and Rubber Company, Test Fleet BranchandLouie E. Wright.Case No. 39-CA-580.November 8, 1957DECISION AND ORDEROn January 29, 1957, Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engagingin certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter the Respondent filed exceptionsto theIntermediate Report and a supporting brief.119 NLRB No. 52.